DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 1, “The present invention is directed to operation of” should be changed to --A-- (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
In claim 1, line 8, “one” should be changed to --rotor-- (note: “first rotor” is subsequently used).
In claim 1, line 10, “one” should be changed to --rotor-- (note: “second rotor” is subsequently used).
In claim 11, 6th line from bottom, “one” should be changed to --rotor-- (note: “first rotor” is subsequently used).
In claim 11, 4th line from bottom, “one” should be changed to --rotor-- (note: “second rotor” is subsequently used).
In claim 12, line 3, --including the first rotor and the second rotor-- should be added after “rotors” (first instance)(to imbue proper antecedent basis practice).
In claim 12, line 4, “a wind turbine tower” should be changed to --the wind turbine support structure-- (to imbue proper antecedent basis practice - see claim 11).
	In claim 13, line 1, “wine turbine” should be changed to --multi-rotor wind turbine--.
In claim 14, line 1, “wind turbine” should be changed to --multi-rotor wind turbine--.
In claim 15, line 1, “controller” should be changed to --multi-rotor wind turbine--.
In claim 16, 6th line from bottom, “one” should be changed to --rotor-- (note: “first rotor” is subsequently used).
In claim 16, 4th line from bottom, “one” should be changed to --rotor-- (note: “second rotor” is subsequently used).
The remaining claims are objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 16, the limitation recited as “at least one of the rotors is located at a position away from a central longitudinal axis of a wind turbine support structure” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the structural configuration of the wind turbine is not limiting of the invention characterized as “A… controller”, thereby rendering indefinite the metes and bounds of the invention. Due to dependency, this rejection also applies to claims 17-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayebi (WO 2016/192731 - hereafter referred to as Nayebi; see attached copy).

In reference to claim 1
Nayebi discloses:
A method of operating a multi-rotor wind turbine, the wind turbine comprising a wind turbine support structure and a collection of wind turbine rotors (200) comprising at least two rotors (i.e., any assembly of rotational elements of each wind turbine 100), at least one of the rotors being located at a position away from a central longitudinal axis of the wind turbine support structure, each rotor having a rated capacity, the method comprising: 
monitoring a power output (see pg.12:ll.9-17) of the rotors, 
detecting that the power output of at least a first one of the rotors is below its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting power outputs at any and all states, including “below its rated capacity”; also, see Figure 4 showing detection of below normal/nominal power output values of individual wind turbines), 
detecting that the power output of at least a second one of the rotors is at its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting all power outputs at any and all states, including “at its rated capacity”; also, see Figure 4 showing detection of normal/nominal power output values of individual wind turbines), and 
controlling operation of the second rotor, such as to temporarily increase its power output to a value above its rated capacity (see pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”; also, see Figure 4 showing increases in power output values of individual wind turbines).


When reading the preamble in the context of the entire claim, the recitation “the wind turbine comprising a wind turbine support structure…, at least one of the rotors being located at a position away from a central longitudinal axis of the wind turbine support structure” (emphasis added) is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations (note: the relationship of “rotors” to “support structure” is not relevant to method steps in the body of the claim). Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

In reference to claim 2
Nayebi discloses:
The method of claim 1, wherein the collection (200) of wind turbine rotors further comprises at least a third rotor (see Figure 2) with a rated capacity, the method further comprising a step of detecting that the power output of the third rotor is at its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting all power outputs at any and all states, including “at its rated capacity”), and controlling operation of the third rotor, such as to temporarily increase its power output to a value above its rated capacity (see pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”).

In reference to claim 3
Nayebi discloses:
The method of claim 2, wherein a timing of the temporary increase of the power output of the second rotor and of the third rotor are different (see pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”).

In reference to claim 4
Nayebi discloses:
The method of claim 3, wherein the temporary increase of the power output of the second rotor and of the third rotor do not overlap in time (see pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”).

In reference to claim 5
Nayebi discloses:
The method of claim 1, wherein a timing of the temporary increase of the power output of the second rotor is such as to immediately follow the detecting that the power output of the first rotor is below its rated capacity and that the power output of the second rotor is at its rated capacity (see pg.14:ll.17-20 stating “the wind power plant controller may transmit overboost reference signals to the WTGs of a second group (group B) such that the group B WTGs begin overboosting concurrently with the depressed power output of the group A WTGs” and Figure 4 showing that initiation of overboosting occurs from a normal/nominal power output level).

In reference to claim 6
Nayebi discloses:
The method of claim 1, wherein the detecting that the power output of the first rotor is below rated capacity includes detecting that it changes from above rated capacity to below rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting any and all changes in power outputs, including “from above rated capacity to below rated capacity”).  

In reference to claim 7
Nayebi discloses:
The method of claim 1, further comprising: detecting that the power output of the first rotor returns to its rated capacity, and thereupon controlling operation of the first rotor, such as to temporarily increase its power output to a value above its rated capacity (see pg.14:ll.13-16 stating “Following a complete recovery of the overboost capacity for group A, at time t7 the wind power plant controller causes the WTGs of group A to resume normal 340 mode operations” and Figure 4 showing that initiation of overboosting occurs from a normal/nominal power output level).  

In reference to claim 8
Nayebi discloses:
The method of claim 1, wherein detecting that the power output of the first rotor is below its rated capacity includes detecting that the first rotor is stopped or derated (note: continuous measurement/detection of power output of a rotor involves measuring/detecting all power outputs at any and all states of the corresponding rotor, including when it “is stopped or derated”).  

In reference to claim 10
Nayebi discloses:
The method of claim 1, wherein detecting that the power output of the first rotor is below its rated capacity includes detecting that a rotor speed of the first rotor is below a nominal rotor speed (see col.10:ll.27-30 indicating that power output control is based on speed of the rotor, which inherently requires detecting such speed and comparison with a nominal value of rotor speed).

In reference to claim 16 (as far as it is clear and definite)
Nayebi discloses:
A multi-rotor wind turbine controller (235 and/or 305i-n), comprising: 
one or more processors (310 and/or 325); a memory (315 and/or 330) containing instructions; wherein, when executed, the instructions configure the one or more processors to perform an operation, comprising:
monitoring a power output (see pg.12:ll.9-17) of at least two rotors of the multi-rotor wind turbine, wherein at least one of the rotors is located at a position away from a central longitudinal axis of a wind turbine support structure of the multi-rotor wind turbine; 
detecting that the power output of at least a first one of the rotors is below its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting power outputs at any and all states, including “below its rated capacity”; also, see Figure 4 showing detection of below normal/nominal power output values of individual wind turbines); 
detecting that the power output of at least a second one of the rotors is at its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting all power outputs at any and all states, including “at its rated capacity”; also, see Figure 4 showing detection of normal/nominal power output values of individual wind turbines), and 
controlling operation of the second rotor, such as to temporarily increase its power output to a value above its rated capacity (see pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”; also, see Figure 4 showing increases in power output values of individual wind turbines).  

When reading the preamble in the context of the entire claim, the recitation “at least one of the rotors is located at a position away from a central longitudinal axis of a wind turbine support structure of the multi-rotor wind turbine” (emphasis added) is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations (note: the relationship of “rotors” to “support structure” is not relevant to method steps / operation in the body of the claim). Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

In reference to claim 17
Nayebi discloses:
The controller of claim 16, wherein the collection (200) of wind turbine rotors further comprises at least a third rotor (see Figure 2) with a rated capacity, the operation further comprising:
detecting that the power output of the third rotor is at its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting all power outputs at any and all states, including “at its rated capacity”), and 
controlling operation of the third rotor, such as to temporarily increase its power output to a value above its rated capacity (see pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times” and/or see Figure 4).

In reference to claim 18
Nayebi discloses:
The controller of claim 17, wherein a timing of the temporary increase of the power output of the second rotor and of the third rotor are different (see pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times” and/or see Figure 4).

In reference to claim 19
Nayebi discloses:
The controller of claim 18, wherein the temporary increase of the power output of the second rotor and of the third rotor do not overlap in time (see pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”).

In reference to claim 20
Nayebi discloses:
The controller of claim 16, wherein a timing of the temporary increase of the power output of the second rotor is such as to immediately follow the detecting that the power output of the first rotor is below its rated capacity and that the power output of the second rotor is at its rated capacity (see pg.14:ll.17-20 stating “the wind power plant controller may transmit overboost reference signals to the WTGs of a second group (group B) such that the group B WTGs begin overboosting concurrently with the depressed power output of the group A WTGs” and Figure 4 showing that initiation of overboosting occurs from a normal/nominal power output level).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nayebi in view of Zalar et al. (US 8,853,877 - hereafter referred to as Zalar; see IDS submission).

In reference to claim 9
Nayebi discloses:
The method of claim 1.

Nayebi does not disclose:
detecting that the power output of the first rotor is below its rated capacity includes detecting that a wind speed in the direct vicinity of the first rotor is below a rated wind speed.  

Zalar discloses:
a wind turbine control scheme that includes determining power output from sensed wind speed (see power curve in Figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nayebi to include determining power output from wind speed, as disclosed by Zalar, for the purpose of ensuring successful execution of the control scheme by use of a known correlation between these parameters.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al. (WO 2016/128005 - hereafter referred to as Miranda; see IDS submission) in view of Nayebi.

In reference to claim 1
Miranda discloses:
A method of operating a multi-rotor wind turbine, the wind turbine comprising a wind turbine support structure (4) and a collection of wind turbine rotors (6) comprising at least two rotors (i.e., any assembly of rotational elements of each wind turbine 6), at least one of the rotors being located at a position away (see Figure 1) from a central longitudinal axis of the wind turbine support structure, each rotor having a rated capacity.

Miranda does not disclose:
the method comprising:
monitoring a power output of the rotors, 
detecting that the power output of at least a first one of the rotors is below its rated capacity, 
detecting that the power output of at least a second one of the rotors is at its rated capacity, and 
controlling operation of the second rotor, such as to temporarily increase its power output to a value above its rated capacity.

Nayebi discloses:
a system/method for controlling (see pg.11:ll.31-32) a collection of wind turbine rotors comprising monitoring power output levels (see pg.12:ll.9-17) of the wind turbines and controlling operation of the wind turbines on an individual basis to achieve different power outputs in order to maximize power output (see pg.1:ll.10-27) of the collection of wind turbines while also distributing wear equally across the wind turbines (see col.4:ll.8-11); the system/method utilizes a master controller (235) that communicates with a controller (305i-n) assigned to each wind turbine.
		
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nayebi to include the control scheme of Nayebi for the purpose of maximizing power production while also distributing wear equally across the wind turbines.

Miranda in view of Nayebi therefore addresses:
monitoring a power output (see Nayebi pg.12:ll.9-17) of the rotors, 
detecting that the power output of at least a first one of the rotors is below its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting power outputs at any and all states, including “below its rated capacity”; also, see Nayebi Figure 4 showing detection of below normal/nominal power output values of individual wind turbines), 
detecting that the power output of at least a second one of the rotors is at its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting all power outputs at any and all states, including “at its rated capacity”; also, see Figure 4 showing detection of normal/nominal power output values of individual wind turbines), and 
controlling operation of the second rotor, such as to temporarily increase its power output to a value above its rated capacity (see Nayebi pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”; also, see Nayebi Figure 4 showing increases in power output values of individual wind turbines).

In reference to claim 2
Miranda in view of Nayebi addresses:
The method of claim 1, wherein the collection (Miranda) of wind turbine rotors further comprises at least a third rotor (see Miranda Figure 1) with a rated capacity, the method further comprising a step of detecting that the power output of the third rotor is at its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting all power outputs at any and all states, including “at its rated capacity”), and controlling operation of the third rotor, such as to temporarily increase its power output to a value above its rated capacity (see Nayebi pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”).

In reference to claim 3
Miranda in view of Nayebi addresses:
The method of claim 2, wherein a timing of the temporary increase of the power output of the second rotor and of the third rotor are different (see Nayebi pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”).

In reference to claim 4
Miranda in view of Nayebi addresses:
The method of claim 3, wherein the temporary increase of the power output of the second rotor and of the third rotor do not overlap in time (see Nayebi pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”).

In reference to claim 5
Miranda in view of Nayebi addresses:
The method of claim 1, wherein a timing of the temporary increase of the power output of the second rotor is such as to immediately follow the detecting that the power output of the first rotor is below its rated capacity and that the power output of the second rotor is at its rated capacity (see Nayebi pg.14:ll.17-20 stating “the wind power plant controller may transmit overboost reference signals to the WTGs of a second group (group B) such that the group B WTGs begin overboosting concurrently with the depressed power output of the group A WTGs” and Figure 4 showing that initiation of overboosting occurs from a normal/nominal power output level).

In reference to claim 6
Miranda in view of Nayebi addresses:
The method of claim 1, wherein the detecting that the power output of the first rotor is below rated capacity includes detecting that it changes from above rated capacity to below rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting any and all changes in power outputs, including “from above rated capacity to below rated capacity”).  

In reference to claim 7
Miranda in view of Nayebi addresses:
The method of claim 1, further comprising: detecting that the power output of the first rotor returns to its rated capacity, and thereupon controlling operation of the first rotor, such as to temporarily increase its power output to a value above its rated capacity (see Nayebi pg.14:ll.13-16 stating “Following a complete recovery of the overboost capacity for group A, at time t7 the wind power plant controller causes the WTGs of group A to resume normal 340 mode operations” and Nayebi Figure 4 showing that initiation of overboosting occurs from a normal/nominal power output level).  

In reference to claim 8
Miranda in view of Nayebi addresses:
The method of claim 1, wherein detecting that the power output of the first rotor is below its rated capacity includes detecting that the first rotor is stopped or derated (note: continuous measurement/detection of power output of a rotor involves measuring/detecting all power outputs at any and all states of the corresponding rotor, including when it “is stopped or derated”).  

In reference to claim 10
Miranda in view of Nayebi addresses:
The method of claim 1, wherein detecting that the power output of the first rotor is below its rated capacity includes detecting that a rotor speed of the first rotor is below a nominal rotor speed (see Nayebi col.10:ll.27-30 indicating that power output control is based on speed of the rotor, which inherently requires detecting such speed and comparison with a nominal value of rotor speed).

In reference to claim 11
Miranda discloses:
A multi-rotor wind turbine comprising a wind turbine support structure (4) and a collection of wind turbine rotors (see Figure 1) comprising at least two rotors, at least one of the rotors being located (see Figure 1) at a position away from a central longitudinal axis of the wind turbine support structure each rotor having a rated capacity (inherent).

Miranda does not disclose:
each rotor comprising a power controller for controlling the power delivered by the respective rotor, the collection of wind turbine rotors comprising a central control unit, operationally coupled to the power controllers of the rotors, the central controller being configured to: 
receive operational data concerning a power output of the rotors, 
detect that the power output of at least a first one of the rotors is below its rated capacity,
detect that the power output of at least a second one of the rotors is at its rated capacity, and 
control operation of the second rotor, such as to temporarily increase its power output to a value above its rated capacity.

Nayebi discloses:
a system/method for controlling (see pg.11:ll.31-32) a collection of wind turbine rotors comprising monitoring power output levels (see pg.12:ll.9-17) of the wind turbines and controlling operation of the wind turbines on an individual basis to achieve different power outputs in order to maximize power output (see pg.1:ll.10-27) of the collection of wind turbines while also distributing wear equally across the wind turbines (see col.4:ll.8-11); the system/method utilizes a master controller (235) that communicates with a controller (305i-n) assigned to each wind turbine.
		
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor turbine of Miranda to include the control system/method of Nayebi for the purpose of maximizing power production while also distributing wear equally across the wind turbines.

Miranda in view of Nayebi therefore addresses:
each rotor comprising a power controller (Nayebi) for controlling the power delivered by the respective rotor, the collection of wind turbine rotors comprising a central control unit (Nayebi), operationally coupled to the power controllers of the rotors, the central controller being configured to: 
receive operational data concerning a power output (Nayebi) of the rotors, 
detect that the power output of at least a first one of the rotors is below its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting power outputs at any and all states, including “below its rated capacity”; also, see Nayebi Figure 4 showing detection of below normal/nominal power output values of individual wind turbines);
detect that the power output of at least a second one of the rotors is at its rated capacity (note: continuous measurement/detection of power output of a rotor involves measuring/detecting all power outputs at any and all states, including “at its rated capacity”; also, see Nayebi Figure 4 showing detection of normal/nominal power output values of individual wind turbines), and 
control operation of the second rotor, such as to temporarily increase its power output to a value above its rated capacity (see Nayebi pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”; also, see Nayebi Figure 4 showing increases in power output values of individual wind turbines).  

In reference to claim 12
Miranda in view of Nayebi addresses:
The multi-rotor wind turbine as claimed in claim 11, wherein the collection of wind turbine rotors comprising four rotors (see Miranda Figure 1), a first set of two rotors (i.e., top two rotors - Miranda Figure 1) being provided at two arms (14 - Miranda Figure 1) extending in opposite directions from a wind turbine tower (Miranda - 4) at a first height, a second set of two rotors (i.e., bottom two rotors - Miranda Figure 1) being provided at two arms (14 - Miranda Figure 1) extending in opposite directions from the wind turbine tower at a second height, the first height being different from the second height.

In reference to claim 13
Miranda in view of Nayebi addresses:
The wine turbine of claim 11, wherein the collection of wind turbine rotors further comprises at least a third rotor (see Miranda Figure 1) with a rated capacity, the central controller being further configured: detect that the power output of the third rotor is at its rated capacity (note: continuous measurement/detection of power output of a rotor, as in Nayebi, involves measuring/detecting all power outputs at any and all states, including “at its rated capacity”), and control operation of the third rotor, such as to temporarily increase its power output to a value above its rated capacity (see Nayebi pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times” and/or see Nayebi Figure 4)..  

In reference to claim 14
Miranda in view of Nayebi addresses:
The wind turbine of claim 13, wherein a timing of the temporary increase of the power output of the second rotor and of the third rotor are different  (see pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times” and/or see Figure 4).  



In reference to claim 15
Miranda in view of Nayebi addresses:
The controller of claim 14, wherein the temporary increase of the power output of the second rotor and of the third rotor do not overlap in time (see Nayebi pg.11:ll.31-32 through pg.12:ln.1 stating “the overboost reference generation module 318 is configured to provide control signals 346 to cause different wind turbine generators 348 to provide overboosting power output at different times”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Nayebi and Zalar.

In reference to claim 9
Miranda in view of Nayebi addresses:
The method of claim 1.

Miranda in view of Nayebi does not address:
detecting that the power output of the first rotor is below its rated capacity includes detecting that a wind speed in the direct vicinity of the first rotor is below a rated wind speed.  

Zalar discloses:
a wind turbine control scheme that includes determining power output from sensed wind speed (see power curve in Figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miranda in view of Nayebi to include determining power output from wind speed, as disclosed by Zalar, for the purpose of ensuring successful execution of the control scheme by use of a known correlation between these parameters.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
All cited references (apart from the PG-PUB of the instant application) are related to foreign references cited in an IDS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745